      Case 1:18-cv-00032-DPM Document 105 Filed 09/23/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                      BATESVILLE DIVISION

ANGELA SCHUNCEY RICHARDSON
ADC #712575                                                   PLAINTIFF

v.                            No. 1:18-cv-32-DPM

TAMI JO AIKEN, Assistant Warden,
McPherson Unit; JEANNIE LONG, CO,
McPherson Unit; ROGER AYERS, Sergeant,
McPherson Unit; VIRGINIA SPENCE, Coach,
McPherson Unit; and JOHN HERRINGTON,
Assistant Warden, McPherson Unit                          DEFENDANTS

                                     ORDER
     On de novo review, the Court adopts Magistrate Judge Harris's
recommendation as           supplemented and       overrules Richardson's
objections.   FED.   R. Crv. P. 72(b)(3).
     The Court adds a word about the November 2016 and
November 2017 claims against Defendant Long.            The argument for
summary judgment on these claims was a bit thin: Long offered no
evidentiary materials about the prisoners (C.T. and K.G. or D.A. and
B.C.) who were supposedly treated differently; instead, she pointed to
the Unit's separation policy, saying she had to and did follow it
concerning all prisoners. Docs. 69-3, 70 & 71 at 12-13. This was, in
essence, an argument based on a complete failure of proof on an
essential element of these separation claims. Celotex Corp. v. Catrett,
      Case 1:18-cv-00032-DPM Document 105 Filed 09/23/20 Page 2 of 3




477 U.S. 317, 322-24. Magistrate Judge Harris alerted Richardson that
she could submit responding affidavits.           Doc. 72.    Richardson
responded in detail to Long's affidavit. Doc. 91. She included affidavits
from other prisoners, e.g., Doc. 91 at 11-12, including C.T.' s affidavit
about the November 2016 claim. Richardson submitted no evidentiary
material about the kind of separation in place for the supposed
comparators on either her November 2016 claim or her November 2017
claim. And Richardson supplemented her response. Doc. 92. On that
record, Magistrate Judge Harris correctly concluded that there was a
failure of the proof about the nature of the other prisoners' separations.
Doc. 98 at 16-19.
     In support of her objections, Richardson has offered a new
affidavit from C.T., and an affidavit from another of the proposed
comparators, that could fill this evidentiary gap. Doc. 103 at 73 & 74.
But, discovery closed almost a year ago, and the motion for summary
judgment was briefed six months ago. No persuasive explanation is
offered for the belated submissions. For cases to be handled fairly and
efficiently, the deadlines for doing important things must be enforced
absent some good reason to relax them.
                                *    *    *
     Recommendation, Doc. 98, adopted.            Objections, Doc. 103,
overruled. Motion for summary judgment, Doc. 69, granted. Motion
for Order, Doc. 104, denied as moot.

                                    -2-
Case 1:18-cv-00032-DPM Document 105 Filed 09/23/20 Page 3 of 3




So Ordered.

                            D.P. Marshall fr.
                            United States District Judge




                             -3-
